Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a notice of allowance in response to the remarks and amendments filed 03/12/2021. Claims 21, 24, and 25 were amended while claim 1-20 were previously cancelled.  

Status of Claims
Claims 21-25 are pending.
Claims 21, 24, and 25 are currently amended; 
Claims 1-20 are cancelled.
Claims 21-25 are allowed.

Allowable Subject Matter
Claims 21-25 are allowed.

Reasons for Allowance
Regarding 35 U.S.C. 101:
With respect to the 35 USC 101 rejection, the claims as a whole integrates the abstract idea of organizing human activity into a practical application. Thus, the claims are eligible because they are not directed to the recited judicial exception.  Specifically, the amendments are viewed as a practical application under MPEP 2106.05 (e). (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 

Regarding 35 U.S.C 103:
With respect to the 35 USC 103 rejection, Applicant's amendments and applicable arguments filed on February 1, 2018 were deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims are allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZAHRA . ELKASSABGI
Examiner
Art Unit 3623